NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                           MAY 23 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

VAROUJ ZADOURIAN; VANO                          No. 10-71488
ZADOURIAN; VAHE ZADOURIAN;
VAYLET SOOKAZIAN LIVASGANI;                     Agency Nos.         A088-105-003
VACHE ZADOURIAN,                                                    A088-105-000
                                                                    A088-105-001
              Petitioners,                                          A088-105-002
                                                                    A088-105-004
  v.

ERIC H. HOLDER, Jr., Attorney General,          MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2014**
                               Pasadena, California

Before: FARRIS and HURWITZ, Circuit Judges, and FRIEDMAN, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, District Judge for the U.S. District
Court for the District of Columbia, sitting by designation.
      Varouj Zadourian, Vano Zadourian, Vahe Zadourian, and Vaylet Sookazaian

Livasagani, natives of Iran and citizens of Sweden, and Vache Zadourian, a native and

citizen of Sweden, petition for review of a decision of the Board of Immigration

Appeals (BIA) affirming an immigration judge’s denial of their applications for

asylum, withholding of removal, and protection under the Convention Against Torture

(CAT). Petitioners claim past persecution and a fear of future persecution in Sweden

because of their Christian religion and Vahe’s involvement in a criminal prosecution

as a witness against Islamic gang members who stabbed his friend. We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition for review.

      1. Petitioners failed to establish eligibility for any form of relief. The evidence

before the immigration judge did not compel the conclusion that the Swedish

government was unable or unwilling to control the individuals allegedly harassing the

Petitioners. See Truong v. Holder, 613 F.3d 938, 941 (9th Cir. 2010) (per curiam).

Given the Swedish government’s swift and effective response to previous incidents,

Petitioners’ speculative fear of future persecution in Sweden does not support an

asylum claim. Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      Because Petitioners failed to establish eligibility for asylum, they necessarily

failed to demonstrate eligibility for withholding of removal. Zehatye v. Gonzales, 453
F.3d 1182, 1190 (9th Cir. 2006). Substantial evidence also supports the BIA’s denial


                                           2
of relief under the CAT, as Petitioners have presented no evidence demonstrating that

it is more likely than not that they will be tortured if returned to Sweden. See Zheng

v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      2. Petitioners also did not establish that the immigration judge’s refusal to

consider an untimely filed document may have affected the outcome of the

proceedings. See Robleto-Pastora v. Holder, 591 F.3d 1051, 1062 (9th Cir. 2010).

      DENIED.




                                          3